Citation Nr: 1822091	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  14-30 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased initial rating for anxiety disorder, currently rated at 30 percent disabling.

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Teena Petro, Agent


ATTORNEY FOR THE BOARD

J. Setter, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1969 to August 1971, to include service in Vietnam from April 1970 to March 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office in Indianapolis, Indiana.  That rating decision granted service connection for anxiety disorder at an evaluation of 30 percent from January 18, 2011, the date of the original claim.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a total disability rating based on individual unemployability (TDIU) will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, the Veteran has submitted statements that indicate his anxiety disorder made him unemployable.  As such, entitlement to TDIU has been raised by the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an initial disability rating in excess of 30 percent for his service-connected anxiety disorder.  

The Veteran's anxiety disorder was last examined by VA in March 2011.  The examiner estimated the overall severity of the Veteran's anxiety disorder was moderate in degree, but also noted that the Veteran's anxiety disorder had an impact on relationships and employment.  Statements submitted by the Veteran and his agent indicated his anxiety disorder had worsened since his 2011 examination.

A new examination is appropriate when there is an assertion (and indication) of an increase in severity since the last examination.  Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007).  Also, where the Veteran claims that a disability is worse than when originally rated, VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Additionally, VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on the claim.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  Reexamination will be requested whenever VA determines that there is a need to verify the current severity of a disability.  38 C.F.R. § 3.327(a).  Prior to the examination, up-to-date treatment records should be obtained.

As any decision with respect to the claims noted above may affect the claim for a TDIU, the claim for a TDIU is inextricably intertwined and therefore adjudication is deferred until adjudication of these claims.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary releases, obtain any outstanding VA and private treatment records pertaining to the Veteran's service-connected anxiety disorder. 

2.  Then, schedule the Veteran for a VA examination to assess the current severity of his service-connected anxiety disorder.  The claims folder should be made available to and reviewed by the examiner in connection with the examination.  The examiner should identify all current manifestations of the service-connected anxiety disorder.  The examiner should also provide an opinion concerning the current degree of social and occupational impairment resulting from the service-connected anxiety disorder.  A full rationale must be provided for all stated medical opinions.  If the examiner is not able to provide an opinion, he or she should explain why.

3.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence, to include adjudication of a TDIU.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


